By the Court.

Starnes J.
delivering the opinion.
This Court has decided, and upon sound principles, that the •. mere absence of Counsel is not a sufficient ground for the continuance of a cause. See Allen vs. the State, (11 Ga. R. 85) and the cases there cited. It has recognized the absence of the leading Counsel from Providential cause, as sufficient to authorize a continuance; but nothing short of this. It does -not appear that General Hansell was even the leading Counsel *527in this cause; and it is to be presumed he was not, or it would-have been shown; nor does the cause of his absence appear.
The fact that he had defendant’s -title papers with'him, cannot help the showing. The law required the defendant to have these papers at Court, that he might be in readiness for trial. It was at his own risk, therefo) ft, and "manifested a.lwant of proper diligence, when he permitted, another, especially .one who was not his leading Counsel, to keep them in his possession, •and away from Court.
Let the judgment be affirmed.